Citation Nr: 0414014	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  00-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease 
with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to October 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which decided that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for lumbar disc disease 
with degenerative arthritis.  The Board reopened the claim 
and remanded it to the RO for additional development of the 
record in August 2001.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) in April 2003 which denied the veteran's claim.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO in April 2001.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO. 

2.  The veteran does not have a chronic back disability that 
is not related to his service.


CONCLUSION OF LAW

Lumbar disc disease with degenerative arthritis was not 
incurred in or aggravated by active service, and may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran was afforded 
a VA examination in February 2003.  The veteran's service 
medical records are associated with the claims folder, and 
the veteran has submitted treatment records.  In September 
2003, the veteran submitted a statement requesting assistance 
in obtaining medical records from the Dayton VA medical 
center (VAMC).  The record shows, however, that in October 
2001, the Dayton VAMC indicated that no records for the 
veteran were found.  Thus, there are no outstanding records 
that could be relevant to appeal for service connection for 
lumbar disc disease with degenerative arthritis. 

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in September 2001 and June 2003, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection, and offered to assist him 
in obtaining any relevant evidence.  The letters gave notice 
of what evidence the veteran needed to submit and what the VA 
would try to obtain.  The letters also notified the veteran 
of the evidence needed to substantiate entitlement to service 
connection.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court expressed the view that a VCAA notice letter consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id., 
slip op at 16-17.

In the September 2001 and June 2003 letters, the RO 
specifically informed the veteran of the evidence he needed 
to submit.  The RO specifically requested that the veteran 
provide it with the name and location of any person, agency 
or company with records that would assist in deciding the 
claims.  Also, through the letters and the SSOC, VA complied 
with the statutory and regulatory requirements as set forth 
in the Court's Pelegrini decision because it informed the 
veteran (1) of what evidence, if any, was necessary to 
substantiate his claim, and it (2) indicated what portion of 
that evidence the veteran was responsible for sending to VA, 
and (3) which portion VA would attempt to obtain on behalf of 
the veteran, in compliance with the guidance set forth by the 
Court in Quartuccio.  Moreover, in compliance with the fourth 
notice requirement identified by the Court in Pelegrini, the 
RO requested that the veteran provide any evidence in his 
possession that pertains to the claim, "or something to the 
effect that the claimant should give us everything you've got 
pertaining to your claim."  The notice also satisfied the 
Pelegrini requirement that it be given prior to initial 
adjudication.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 



Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Factual Background

The veteran served on active duty from June 1962 to October 
1966.  His service medical records show that he had 
complaints of low back pain from June 1964 to September 1966.  
A medical record dated on June 8, 1964, reflects a diagnosis 
of possible muscle spasm on the right side.  A record from 
June 15, 1964, indicates that the veteran was unable to walk 
and that several people had to carry the veteran in on his 
cot.  The examiner noted that the veteran appeared to be in 
much pain and that his back muscles were rigid and leg 
muscles appeared to be in spasms.  The examiner's impression 
was that the veteran had muscle spasms, acute, severe, due to 
physical exertion.  The veteran returned to sickbay regularly 
until November 1964.  

Service medical records reflect that the veteran complained 
of a backache in December 1965, which was relieved with 
Roboxin.  The veteran again complained of chronic low back 
pain in January 1966, and the examiner noted that he had a 
one in a half to two year history of back pain.  It was noted 
that the pain was "not disabling, only painful."  The 
veteran complained of back pain in February 1966.  The 
examiner stated that by history, "it would appear that this 
may be related to posture."  The veteran was instructed on 
how to lift properly.  The veteran complained of muscle 
spasms in June 1966.  The examiner noted that it was an 
exacerbation of a low back strain.  

The veteran's separation examination dated in October 1966 
indicates a normal musculoskeletal and spinal clinical 
evaluation.  

The veteran filed a claim for service connection for a back 
disability in November 1986.  He submitted a statement from 
Dr. P. T., medical director at the Chillicothe Correctional 
Institute, dated in December 1986.  Dr. P. T. stated that the 
veteran was classified as limited physical activity in the 
institution.  He had an x-ray of his lumbar spine in 
September 1985 that showed no gross acute bone changes.  Dr. 
P. T. indicated that the veteran was seen in the orthopedic 
clinic in September 1985 for chronic low back pain, and that 
he was advised to wear his back brace and take his 
medication.

The veteran was afforded a VA examination in January 1987.  
The examiner noted that the veteran was ambulatory with no 
gait deviation.  He determined that there was normal 
flexibility of the lumbar spine, and no tenderness, "but 
subjective pain when motions."  The x-ray showed 
degenerative disc disease at the L5-S1 level and probably of 
the L4-5 level with associated mild degenerative arthritis.  
The examiner diagnosed degenerative joint disease of the 
lumbar spine.  

The veteran had another x-ray in January 2001.  The 
impression was minor spondylosis in the lower lumbar spine 
and possible lumbosacral disk disease.

The veteran was afforded another VA examination in February 
2003.  The examiner noted that the veteran's back showed 
minimal paraspinal muscle spasm with some sensitivity over 
his right lumbosacral joint.  Straight leg raising tests were 
negative.  Examination of his lower extremities showed that 
he has normal range of motion over his lower extremities and 
also of his upper extremities and he has no evidence of any 
neurological deficits.  It was the examiner's impression that 
the veteran was grossly exaggerating his disability and that 
he has no significant, permanent disability.  The x-ray 
revealed an essentially normal lumbar spine.

Analysis

The veteran contends that he has lumbar disc disease with 
degenerative arthritis as a residuals of a back injury he 
obtained while in active military service.  He asserts that 
he was knocked down into a ditch while playing a game and 
could not get up.  He claims that the fall paralyzed him on 
the whole right side of his body and he required a strong 
muscle relaxer.  He stated that at the time, a doctor told 
him it was due to a pinched nerve and severe muscle spasm.

After review of the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a back disability.

At the April 2001 hearing, the veteran testified that he 
continued to have back pain after he was discharged in 
October 1966, and that he was treated in the emergency room 
of local hospitals and was prescribed muscle relaxers and 
pain pills.  The veteran indicated that he had been treated 
at Mary Rutan Hospital and Mercy Memorial Hospital in the 
1970s.  However, the records obtained from Mary Rutan 
Hospital do not reflect any complaints of back pain, and 
Mercy Memorial Hospital submitted a statement in December 
1986 that stated that there was no record of the veteran's 
treatment.

The veteran has not submitted or identified any medical 
evidence showing a diagnosis of a back disability soon after 
service.  Because there is no evidence that the veteran's 
lumbar disc disease with degenerative arthritis was 
manifested to a compensable degree within the first year 
after service separation, service connection may not be 
presumed under the chronic disease presumption afforded by 38 
C.F.R. §§ 3.307, 3.309. 

The veteran's own assertions that his current back disability 
is medically related to a back injury in service are afforded 
no probative weight.  As a layperson who is untrained in the 
field of medicine, the veteran himself is not competent to 
provide a medical opinion as to this matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The medical evidence shows that the veteran had low back pain 
in service, and that this back disability had resolved at the 
time of separation from service.  The medical evidence 
further shows that degenerative disk disease of the lumbar 
spine was diagnosed over twenty years after active service.  
In Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000), the Federal 
Circuit indicated that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the veteran's service and the disability.  In the 
present case, the persuasive evidence of record establishes 
that the veteran's current complaints of lumbar disc disease 
with degenerative arthritis are not related to the low back 
pain he experienced in service.

Therefore, for the reasons discussed above, the Board finds 
that service connection for lumbar disc disease with 
degenerative arthritis is not warranted.  The Board concludes 
that the preponderance of the evidence is against the claim 
of service connection, and the claim is denied.  Since the 
preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
for application with regard to this claim.  VCAA; Gilbert, 1 
Vet. App. 49. 

ORDER

Service connection for lumbar disc disease with degenerative 
arthritis is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



